BROWNING, Circuit Judge,
concurring.
I concur in the result. I write separately to suggest the wisdom of adopting a mandatory warning requirement for pro se habeas litigants regarding AEDPA’s one-year limitations period.
*622As even the most seasoned of lawyers knows, AEDPA is a confusing, at times impenetrable statute. It imposes stringent procedural rules on habeas petitioners, with often harsh results. To alleviate the burden on pro se litigants, our Circuit has followed the Second and Third Circuits in requiring district courts to provide mandatory prophylactic “notice” measures to advise pro se petitioners of the consequences of certain AEDPA procedural provisions that may foreclose consideration of their claims on the merits. See United States v. Seesing, Nos. 98-30233, 98-36189, slip op. at 1232 (9th Cir. Jan. 29, 2001) (mandatory warning regarding consequences of “second or successive petition” rule when recharacterizing motions under § 2255); Adams v. United States, 155 F.3d 582, 584 (2nd Cir.1998) (per curiam) (same); United States v. Miller, 197 F.3d 644, 646, 652 (3d Cir.1999) (same), Mason v. Meyers, 208 F.3d 414, 418 (3d Cir.2000) (same, under § 2254). The Second Circuit has suggested the same concerns warrant a mandatory warning requirement for pro se litigants with respect to AEDPA’s one year statutory limitations period, the issue involved here. Adams, 155 F.3d at 584 n. 2. I agree and urge adoption of such a rule in this Circuit.
I also write to reaffirm our Henry v. Lungren, 164 F.3d 1240, 1241 (9th Cir.1999), holding that an untimely petition may “relate back” to an earlier petition under Fed.R.Civ.P. 15(c)(2) where a district court impliedly retains jurisdiction. While there is insufficient evidence of implied retention of jurisdiction in this case, courts need not limit the inquiry to express statements by district courts in the record.3

. Reliance on Lefkowitz v. Fair, 816 F.2d 17 (1st Cir.1987), is misplaced. Lefkowitz was pre-AEDPA, concerned custodial status rather than statutory limitations periods, and justified its rejection of petitioner’s "implied retention of jurisdiction” argument largely on the ground that the petitioner "was represented by seasoned counsel throughout the proceedings.” Id. at 23. The same was not true here.